Citation Nr: 1636363	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-47 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of left foot first metatarsal fracture, with osteoarthritis.


REPRESENTATION

The Veteran is represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2013 and February 2015, the Board remanded the above-captioned claim for additional development.  After the issuance of a March 2016 supplemental statement of the case, the appeal has been remitted to the Board for further appellate review.

In November 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2015 remand, the Board directed the AOJ to obtain a supplemental opinion from the November 2014 VA examiner or an appropriate substitute.  Specifically, the Board requested an opinion regarding the severity of the Veteran's service-connected disability, with consideration of other opinions of record.

While the Veteran's claim was in remand status, the AOJ requested and obtained an opinion from the VA examiner, dated in May 2015.  Upon review of this opinion, the AOJ found that the VA examiner's opinion failed to "note" a January 2012 VA examiner's opinion.  The AOJ issued a deferred rating decision in June 2015 and, therein, determined that a supplemental opinion was required.  

In September 2015, the same May 2015 opinion (verbatim) from the VA examiner was associated with the electronic claims file.  The AOJ issued another deferred rating decision, dated in October 2015, noting that the VA examiner again failed to address the January 2012 VA examiner's opinion.  Consequently, in December 2015, the AOJ requested that the VA examiner issue the requested opinion, to include review and consideration of the January 2012 VA examiner's opinion.

Subsequent to the December 2015 request, no additional supplemental opinion was associated with the record.  The AOJ issued the March 2016 supplemental statement of the case before remitting the Veteran's claim to the Board.

Based on the above, the Board finds that the AOJ did not substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  Additionally, is appears possible that, in response to the AOJ's December 2015 request, an additional supplemental opinion was created, but has not yet been associated with the Veteran's electronic claims file.  As such, a remand is warranted in order to locate this opinion, if such exists, and associate it with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ascertain whether a supplemental opinion was created in response to the December 2015 request.  If so, the AOJ must obtain and associate this opinion with the evidence of record.  If not, the AOJ must document this and this documentation must be associated with the electronic claims file.

2.  If the AOJ locates and obtains an opinion that was created in response to the December 2015 request, the AOJ must ascertain whether that opinion satisfies the Board's previous remand directives.  If no opinion was created or, if that opinion cannot be obtained, the RO must ascertain whether the May 2015 supplemental opinion satisfies the Board's previous remand directives.  The AOJ must undertake the appropriate ameliorative actions before re-adjudicating the Veteran's claim if the supplemental opinion(s) is/are insufficient.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

